*1012Appeal from an order of Supreme Court, Monroe County (Frazee, J.), entered February 12, 2002, which, inter alia, granted the motion of defendants Town of Webster and Cathryn Thomas, Town Supervisor, individually, and dismissed the complaint against them.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Monroe County, Frazee, J. Present — Pigott, Jr., P.J., Green, Pine, Burns and Gorski, JJ.